Citation Nr: 1608767	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical treatment in the amount of $427.00 incurred at the Associated Family Physicians of Boca Raton, P.L. from June 26, 2013, through June 29, 2013.  


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law


ATTORNEY FOR THE BOARD

B. Mullins, Counsel





INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  The Veteran received the Vietnam Campaign Medal and the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a denial of his claim from the West Palm Beach, Florida VA Medical Center (VAMC).  Specifically, he was denied his claim of entitlement to reimbursement for unauthorized medical treatment at a private facility.  


FINDINGS OF FACT

1.  Heartland Health Care and Rehabilitation Center of Boca Raton treated the Veteran from June 26, 2013, through June 29, 2013, for symptoms associated with the right lower extremity (swelling and pain).  

2.  Prior authorization from VA was not granted for this private medical treatment (authorization had only been given for physical therapy).  

3.  The Veteran is service-connected for disabilities of the right lower extremity.  

4.  The preponderance of the evidence of record does not reflect that this treatment was related to a condition that was of such an emergency that delay would have been hazardous to life or health.  

5.  The preponderance of the evidence shows that it was safe and feasible to transfer the Veteran to a VA Medical Center.  






CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized medical treatment in the amount of $427.00 incurred at the Associated Family Physicians of Boca Raton, P.L. from June 26, 2013, through June 29, 2013 have not been met  .  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 17.53, 17.120, 17.121, 17.1000-1008 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102. 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Berger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

Analysis

The Veteran contends that he is entitled to reimbursement of unauthorized medical treatment in the amount of $427.00 incurred at the Associated Family Physicians of Boca Raton, P.L. from June 26, 2013, through June 29, 2013.  The Veteran was notified in July 2013 that VA was not responsible for payment.  It was denied based on pertinent aspects of the law governing inaccessibility of VA facilities and existence of medical emergency.  A timely notice of disagreement was received from the Veteran, but the denial was continued in a February 2014 statement of the case.  

On June 12, 2013, the Veteran was admitted to the West Palm Beach VA Medical Center (VAMC) for an elective right total knee replacement.  The Veteran was discharged on June 26, 2013, and sent to the Heartland Healthcare and Rehabilitation Center of Boca Raton, Florida, for post-operative rehabilitation.  While the Veteran was at the Heartland facility, he was also seen for physician services.  He received a bill for these services in September 2013 for a total of $427.00.  

A treatment note dated June 25, 2013, indicates that the Veteran was being discharged for rehabilitation purposes at a facility in Boca Raton.  However, while there, he was also receiving services from a physician that would check in on him and provide him with prescription medication.  The Veteran did not have private insurance outside of VA.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to reimbursement of medical expenses in the amount of $427.00 incurred at the Associated Family Physicians of Boca Raton, P.L. from June 26, 2013, through June 29, 2013.  In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  In the present case, the treatment sought was not authorized in advance by VA.  The Veteran was authorized for physical therapy - not other medical treatment.  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53 and 17.54 (2015) for contracted medical services at a non-VA facility.  

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728, the law provides that, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For non-service connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.  

All three of the above statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

Additionally, claims for payment of the costs of emergency hospital care or medical services under Section 1728 will not be approved for any period beyond the date on which the medical emergency ended.  An emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  38 C.F.R. § 17.121.  

In the present case, there is no evidence to suggest that the Veteran was suffering from an emergency of such nature that delay would have been hazardous to life or health.  The Veteran described swelling of the right lower extremity following a total right knee replacement.  He said that he could not stand or walk on his leg.  There are no medical records to suggest that this was resulting in a situation that was hazardous to life or health.  Furthermore, the preponderance of the evidence of record does not demonstrate that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  According to Google Maps, the VAMC in West Palm Beach, FL was only 33.9 miles from the Veteran's home.  

In light of the above, the Board must deny the Veteran's claim of entitlement to reimbursement of unauthorized medical treatment in the amount of $427.00 incurred at the Associated Family Physicians of Boca Raton, P.L. from June 26, 2013, through June 29, 2013.  The Board recognizes that the Veteran reported he was told by the facility that everything would be covered, including the medical treatment he was receiving.  However, an error on the part of the facility or a VA staff member does not permit the Board to act contrary to the statutory regulations set out by Congress.  

The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence of record is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  









ORDER

The claim of entitlement to reimbursement of unauthorized medical treatment in the amount of $427.00 incurred at the Associated Family Physicians of Boca Raton, P.L. from June 26, 2013, through June 29, 2013, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


